Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                             DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 10-16 in the reply to restriction, filed on 06/21/2022 is acknowledged. Applicant canceled claims 1-9 and 17-20 in response to restriction.
Applicant added claims 21-33.

                Withdrawn from further consideration pursuant to 37 CFR 1.142(b)
Claims 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II having claims 17-20, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.
                                                       
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 and 09/20/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites (i) data indicative of a configuration of the at least one base station apparatus in terms of one or more supported technology types; and (iii) data relating to a number of user equipment (UE) in data communication with the at least one base station apparatus.
Needs to recite (ii) instead of (iii).
An appropriate correction is required. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over US 2014/0010269 A1 to Ling et al. (hereafter refers as Ling) in view of US 2016/0095007 A1 to Tian et al. (hereafter refers as Tian).
Regarding claim 10, Ling discloses computerized network apparatus for use in a network, comprising (cable modem termination system, i.e. CMTS, Fig. 1): at least one packet data interface (cable modem ports, Fig. 2A and paragraphs [30-31])  configured for communication with a radio frequency transceiver apparatus (communicated with a radio frequency transceiver, Fig. 1); processor apparatus in data communication with the at least one packet data interface (CPU/processor, paragraph [31] and Fig. 1); and storage apparatus (storage medium, paragraphs [32, 92])  in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when executed by the processor apparatus, cause the computerized network apparatus to (storing instructions therein, which when executed by the CPU, cause the CM to perform the functions, paragraphs [31-33, 92]):
and cause transmission of at least a portion of the characterization data to the radio frequency transceiver apparatus, the transmission of the characterization data enabling allocation by the computerized network apparatus of resources for use by (the CMTS allocates carriers on upstream frequencies for one or more cable modems, paragraphs [47, 65, 67, 81) (i) at least a modem apparatus associated with the wireless access node, and (ii) a plurality of other modem apparatus in data communication with the radio frequency transceiver apparatus (causing the modem apparatus/CM to use a particular frequency band/carrier paragraphs [9, 48 73]). 
However, Ling does not explicitly teach receive first data packets via the at least one packet data interface, the first data packets comprising data relating to at least (i) a configuration of a wireless access node, and (ii) operation of the wireless access node; evaluate the received first data packets to generate characterization data relating a plurality of operational and configuration aspects of the wireless access node. 
In an analogous art, Tian discloses
a computerized network apparatus (service base station of the UE, Fig. 1B, 2) for use in a network, comprising:
at least one packet data interface (communication unit, Fig. 1B-3 and paragraphs [6, 8]) configured for communication with a radio frequency transceiver apparatus (configured to communicate with a UE, Fig. 1B, 2 and paragraph [8]);
cause the computerized network apparatus to: 
 receive first data packets via the at least one packet data interface, the first data packets comprising data relating to at least (obtaining interference information related to an interfering base station from the UE, Fig. 1E, 2 and paragraphs [32-34, 64-65])  (i) a configuration of a wireless access node (the interference information identifies frequency usage by the interfering base station, paragraphs [34, 38-39, 45, 63-64]), and (ii) operation of the wireless access node (wherein the pool comprising at least one frequency band which is to be used under one or more conditions, i.e. load conditions, see Tian, paragraphs [87], preset criterion, see Tian, paragraph [96]); evaluate the received first data packets to generate characterization data relating a plurality of operational and configuration aspects of the wireless access node (using the interference information to identify a frequency usage of the interfering base station, paragraphs [paragraphs [34, 38-39, 45, 63-64]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tian to the system of Ling  to increase the efficiency in communication by optimizing the one or more radio frequency (RF) channels utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus, based on the wireless frequency usage by the wireless equipment, as such reducing interference with the wireless frequency usage by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]).

Regarding claim 15, Ling does not disclose the limitations of claim 15.
Tian discloses wherein the evaluation of the received first data packets to generate the characterization data relating the plurality of operational and configuration aspects of the wireless access node comprises evaluation of at least (using the interference information to identify a frequency usage of the interfering base station, paragraphs [paragraphs [34, 38-39, 45, 63-64], determining one or more parameters, i.e. gain levels, power levels, quality compared to a threshold, relating to channel quality for one or more RF channels): (i) a technology type used by the wireless access node (Paragraph 0049); (ii) a location of the wireless access node; and (iii) a number of user or client devices in active data communication with the wireless access node (Paragraph 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tian to the system of Ling  to increase the efficiency in communication by optimizing the one or more radio frequency (RF) channels utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus, based on the wireless frequency usage by the wireless equipment, as such reducing interference with the wireless frequency usage by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. in view of Tian et al. further in view of Iyer et al. (US 2022/0287093 A1).
Regarding claim 16, the combination of Ling and Tian don’t disclose the mechanism of claim 16.
In an analogous art, Iyer discloses wherein the evaluation of the technology type used by the wireless access node comprises evaluation of whether the wireless access node is capable of wireless operation compliant with at least one 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) standard (Paragraphs 0070-0072 base station utilize a cellular based RAT such as LTE, LTE-A, GSM, NR etc.); -4-Application No.17/015,769 Filed:September 9, 2020the evaluation of the location of the wireless access node comprises determination of whether the wireless access node is located within at least one of a designated hotspot or high activity area (Paragraphs 0139-0140); and the evaluation of the number of client devices in active data communication 5with the wireless access node comprises determination of a number of 3GPP UE (user equipment) operating in one of an RRC Idle mode or an RRC Connected mode (Paragraphs 0061-0062, 0114, 0120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Iyer to the modified system of Ling and Tian to provide method for obtaining channel access in a network by performing various steps and a strategy for channel access in mmW spectrum is desired to overcome the issues based on the deployment scenario, traffic and the environment (Abstract, Iyer).


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010269 A1 to Ling et al. in view of US 2016/0095007 A1 to Tian et al. further in view of US 2011/0185263 A1 to Chapman et al. 

Regarding claim 11, Ling teaches the computerized network apparatus comprises a DOCSIS cable modem termination system (CMTS) (DOCSIS cable modem termination system, i.e. CMTS, Fig. 1 and paragraphs [38, 59]), and the modem apparatus comprises a DOCSIS cable modem (CM) (DOCSIS cable modem, paragraphs [38, 59] and Fig. 1) which is used to backhaul the wireless access node (DOCSIS cable modem is used to backhaul the wireless access node, paragraphs [38, 48, 59, 65] and Fig. 1).
However, the combination of Ling and Tian does not explicitly teach the radio frequency transceiver apparatus comprises “a QAM (quadrature amplitude modulation) modulator”.
Chapman teaches a radio frequency transceiver apparatus comprises a QAM (quadrature amplitude modulation) modulator (CMTS comprises an QAM modulator for communicate at a particular frequency with cable modem, paragraphs [23, 24, 64]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chapman to the modified system of Ling and Tian to provide improvements in DOCSIS upstream transmission technologies to improve throughput (Paragraphs 0032).

Regarding claim 12, Ling discloses  wherein the at least one computer program is further configured to, when executed by the processor apparatus, cause the computerized network apparatus to transmit data to the radio frequency transceiver apparatus causing scheduling of respective pluralities of time slots on a plurality of different RF carriers (causing one or more modem apparatus to utilize a new RF channel(s), (see Ling, paragraphs [47, 65, 67, 81]),  for use by respective ones of a plurality of modem apparatus including the at least modem apparatus associated with the wireless access node, the plurality of modem apparatus having a common operational or configuration attribute (see Ling, paragraphs [66, 70, 73]).

Regarding claim 13, Ling and Tiang don’t disclose the mechanism of claim 13.
In an analogous art, Chapman discloses wherein the common operational or configuration attribute comprises membership in at least one of (i) a common physical service group (pSG) or (ii) a common virtual service group (vSG)  (wherein the cable modems are members of common service group of CMTS, see Ling, Fig. 3A and paragraphs [27-30], see Chapman, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chapman to the modified system of Ling and Tian to provide disclosure simplifies some protocols, thus reducing MAC layer signaling overhead, while improving performance. (Paragraphs 0035).
Regarding claim 14, Ling discloses determine that one or more operational criteria are met within at least a portion of an infrastructure of the network (see Ling, paragraphs [47, 62, 67, 69, 81], (cable distribution plant network, see Ling, Fig. 1)). Ling does not disclose the mechanism of following limitations based at least on the determination, transmit data to the radio frequency transceiver apparatus causing a temporary change in allocation of the resources to at least one of the plurality of modem apparatus. 
In an analogous art, Tian discloses based at least on the determination, transmit data to the radio frequency transceiver apparatus causing a temporary change in allocation of the resources to at least one of the plurality of modem apparatus (periodically receiving data indicative of change in operation of interfering base station, see Tian, paragraph [62], (pool of available frequency bands is periodically updated based on the periodic changes of the operation of the interfering base station, paragraphs [41-45, 56-58, 62]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tian to the system of Ling  to increase the efficiency in communication by optimizing the one or more radio frequency (RF) channels utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus, based on the wireless frequency usage by the wireless equipment, as such reducing interference with the wireless frequency usage by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]).


Claims 21-23, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. in view of Tian et al. further in view of US 2013/0010686 A1 to Shatzkamer et al. (hereafter refers as Shatzkamer).

Regarding claim 21, Ling discloses a computerized method of providing enhanced communication and resource scheduling, the computerized method comprising (cable modem termination system, i.e. CMTS, Fig. 1): at least one packet data interface (cable modem ports, Fig. 2A and paragraphs [30-31])  
and implementing the schedule, the implementing comprising applying the schedule to the at 20least one of the (i) at least one base station apparatus, or (ii) the one or more packet receiver apparatus (the CMTS allocates carriers on upstream frequencies for one or more cable modems, paragraphs [47, 65, 67, 81, causing the modem apparatus/CM to use a particular frequency band/carrier paragraphs [9, 48 73]); monitoring at least one of (i) the at least one base station apparatus or (ii) the one or more packet receiver apparatus; and based at least on the monitoring, determining whether to modify the schedule (Paragraph 0083, wherein the monitoring data enables the CMTS to allocate carriers on upstream frequencies for one or more cable modems to reduce/mitigate noise, interference and/or blocker, abstract and paragraphs [47, 65, 67, 81])

However, Ling does not explicitly teach receiving first data from at least one base station apparatus via the one or more packet receiver apparatus, the first data relating to at least one of (i) a configuration of the at least one 15base station apparatus, or (ii) a use of the at least one base station apparatus; evaluating the first data to generate a schedule relating to an allocation of resources for at least one of the (i) at least one base station apparatus, or (ii) the one or more packet receiver apparatus. 
In an analogous art, Tian discloses receiving first data from at least one base station apparatus via the one or more packet receiver apparatus, the first data relating to at least one of (i) a configuration of the at least one 15base station apparatus, or (obtaining interference information related to an interfering base station from the UE, Fig. 1E, 2 and paragraphs [32-34, 64-65])  (ii) a use of the at least one base station apparatus (the interference information identifies frequency usage by the interfering base station, paragraphs [34, 38-39, 45, 63-64]) wherein the pool comprising at least one frequency band which is to be used under one or more conditions, i.e. load conditions, see Tian, paragraphs [87], preset criterion, see Tian, paragraph [96]); evaluating the first data to generate a schedule relating to an allocation of resources for at least one of the (i) at least one base station apparatus (using the interference information to identify a frequency usage of the interfering base station, paragraphs [paragraphs [34, 38-39, 45, 63-64]), or (ii) the one or more packet receiver apparatus (cable modem, i.e. CM, Fig. 1), wherein the upstream frequencies are used by the cable modems to communicate with the CMTS, paragraphs [9, 48 73])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tian to the system of Ling  to increase the efficiency in communication by optimizing the one or more radio frequency (RF) channels utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus, based on the wireless frequency usage by the wireless equipment, as such reducing interference with the wireless frequency usage by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]).

The combination of Ling and Tian don’t disclose the mechanism of following limitations.
In an analogous art, Shatzkamer discloses establishing, via at least a computerized network apparatus, data communication with one or more packet receiver apparatus, the data communication to negotiate at least one of a channel configuration or service flow (an CMTS is configured to establish a new service flow for exchange messages with a mobile endpoint via a particular base station, paragraphs [40-42] and Fig. 1, thus has identified the particular base station. Fig. 1, wherein the new service flow is for the mobile endpoint, thus is a dedicated service flow for the mobile endpoint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shatzkamer to the modified system of Ling and Tian to provide dedicated service flow for the mobile endpoint/client devices via the wireless equipment connected (see Shatzkamer, abstract and paragraphs [40-43]).
Regarding claim 22, Ling does not disclose the limitations of claim 22.
Tian discloses wherein the receiving of the first data comprises receiving (using the interference information to identify a frequency usage of the interfering base station, paragraphs [paragraphs [34, 38-39, 45, 63-64], determining one or more parameters, i.e. gain levels, power levels, quality compared to a threshold, relating to channel quality for one or more RF channels): (i) data indicative of a configuration of the at least one base station apparatus in terms of one or more supported technology types; and (Paragraph 0049); (iii) data relating to a number of user equipment (UE) in data communication with the at least one base station apparatus (Paragraph 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tian to the system of Ling  to increase the efficiency in communication by optimizing the one or more radio frequency (RF) channels utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus, based on the wireless frequency usage by the wireless equipment, as such reducing interference with the wireless frequency usage by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]).
Regarding claim 23, Ling does not disclose the limitations of claim 23.
Tian discloses wherein the receiving of the data 30indicative of the configuration of the at least one base station apparatus in terms of the one or -5-Application No.17/015,769 Filed:September 9, 2020 more supported technology types comprises  (Paragraph 0049) receiving data indicative of at least one of (i) air interface technology and frequency of the at least one base station apparatus, or (ii) type of spectrum allocated to the at least one base station apparatus  (see Ling, paragraphs [47, 62, 67, 69, 81]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tian to the system of Ling  to increase the efficiency in communication by optimizing the one or more radio frequency (RF) channels utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus, based on the wireless frequency usage by the wireless equipment, as such reducing interference with the wireless frequency usage by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]).

Regarding claim 27, Ling does not disclose the mechanism of claim 27. In an analogous art, Tian discloses wherein the first data comprises data added by the one or more packet receiver apparatus, to the data relating to the at least one of (i) the configuration or (ii) the use of the at least one base station apparatus ])  (the interference information identifies frequency usage by the interfering base station, paragraphs [34, 38-39, 45, 63-64]) wherein the pool comprising at least one frequency band which is to be used under one or more conditions, i.e. load conditions, see Tian, paragraphs [87], preset criterion, see Tian, paragraph [96]), the added data comprising data indicative of at least one of: (i) one or more devices in data communication with the one or more packet receiver apparatus (cable modem, i.e. CM, Fig. 1), wherein the upstream frequencies are used by the cable modems to communicate with the CMTS, paragraphs [9, 48 73]), or (ii) channel statistic data (obtaining interference information related to an interfering base station from the UE, Fig. 1E, 2 and paragraphs [32-34, 64-65].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tian to the system of Ling  to increase the efficiency in communication by optimizing the one or more radio frequency (RF) channels utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus, based on the wireless frequency usage by the wireless equipment, as such reducing interference with the wireless frequency usage by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]).

Regarding claim 28, Tian discloses maintaining a correlation data structure by at least associating the first data with at least one respective unique identifier of the at least one base station apparatus (Paragraphs 0034-0035 disclose  identification information of a certain base station for example may include a name or an ID or the like of the base station), the correlation data structure enabling the computerized network apparatus to determine at least one of (i) characteristics or (ii) use, of a specific base station apparatus at a given point in time (Paragraphs 0033-0035 discloses determining whether the particular base station producing interference to another device, determining carrier information by knowing the ID of the base station etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tian to the system of Ling  to increase the efficiency in communication by optimizing the one or more radio frequency (RF) channels utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus, based on the wireless frequency usage by the wireless equipment, as such reducing interference with the wireless frequency usage by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. in view of Tian et al. further in view of Shatzkamer et al. and further in view of Castinado et al. (US 2021/0400046 A1).
Regarding claim 24, the combination of Ling, Tian and Shatzkamer  don’t disclose the mechanism of claim 24. In an analogous art, Castinado discloses wherein the receiving of the data further comprises receiving data indicative of a then- current geographic location of the at least one base station apparatus which allows for differentiation as part of resource scheduling (Paragraphs 0014-0015 disclose a system is provided for selective authorization of resource usage based on geographic positioning and usage category information associated with a resource interaction system, receive, via an electronic network, historic positional information and category of usage information related to at least one resource interaction system, where said historic positional and category of usage information defines a base positional location and category of usage for the at least one resource interaction system); and wherein the method further comprises accessing at least one of (i) historical data (Paragraph 0019 disclose the historic positional information relates to one or more geographic locations where at least one of stored data and/or historic interaction data indicate the one or more geographic locations. In one embodiment, the historic positional information relates to one or more geographic locations, wherein at least one electronic processor is configured to execute the computer instructions to determine the one or more geographic locations based on at least one of stored data and/or historic interaction data indicating the historic positional information) or (ii) then-current heat-mapping data to determine expected resource usage as a function of the then-current geographic location (Paragraphs 0065-0068 disclose the resource management system 102 further retrieves historical transaction data representing transactions the merchant has had with customers in the past, in terms of location of the merchant, location of the user, and the category of services and/or goods provided associated with each transaction. (See 204) The resource management system 102 may also weight certain data more than others based on determined weighting parameters associated with the type of data. (See 206). In some embodiments, the system may apply various artificial intelligence and/or other algorithms to the data. Based on the data, the resource management system 102 determines a base positional location or locations and category or categories of usage for the resource interaction system 118. (See 208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Castinado to the modified system of Ling, Tian and Shatzkamer to  provide computer implemented methods, and computer program products for selective authorization of resource usage via a network based on geographic positioning and usage category information associated with a resource interaction system and a remote requesting system (Abstract, Castinado).

Regarding claim 26, the combination of Ling, Tian and Shatzkamer  don’t disclose the mechanism of claim 26.
 In an analogous art, Castinado discloses utilizing the first data to assign a weighted value to at least one aspect of the one or more packet receiver apparatus regarding expected peak bandwidth consumption by the at least one base station apparatus. (Paragraphs 0065-0068 disclose the resource management system 102 further retrieves historical transaction data representing transactions the merchant has had with customers in the past, in terms of location of the merchant, location of the user, and the category of services and/or goods provided associated with each transaction. (See 204) The resource management system 102 may also weight certain data more than others based on determined weighting parameters associated with the type of data. (See 206). In some embodiments, the system may apply various artificial intelligence and/or other algorithms to the data. Based on the data, the resource management system 102 determines a base positional location or locations and category or categories of usage for the resource interaction system 118. (See 208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Castinado to the modified system of Ling, Tian and Shatzkamer to  provide computer implemented methods, and computer program products for selective authorization of resource usage via a network based on geographic positioning and usage category information associated with a resource interaction system and a remote requesting system (Abstract, Castinado).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. in view of Tian et al. further in view of Shatzkamer et al. and further in view of Castinado et al. further in view of Iyer et al. (US 2022/0287093 A1).
Regarding claim 25, the combination of Ling, Tian, Shatzkamer and Castinado don’t disclose the mechanism of claim 25. In an analogous art, Iyer discloses the receiving of the data relating to the number of UE in data communication with the at least one base station apparatus comprises receiving data indicative of a number of 3GPP UE operating in one of an RRC Idle mode or an RRC Connected mode; (Paragraphs 0070-0072 base station utilize a cellular based RAT such as LTE, LTE-A, GSM, NR etc. -4-Application No.17/015,769and Filed:September 9, 2020paragraphs 0139-0140); and the method further comprises determining, based on the data relating to the number of 3GPP UE operating in one of the RRC Idle mode or the RRC Connected mode, a number of active UE in data communication with the at least one base station apparatus (Paragraphs 0061-0062, 0114, 0120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Iyer to the modified system of Ling, Tian, Shatzkamer and Castinado to provide method for obtaining channel access in a network by performing various steps and a strategy for channel access in mmW spectrum is desired to overcome the issues based on the deployment scenario, traffic and the environment (Abstract, Iyer).
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0180490 A1 discloses cable mem system for transmitting IP traffic (see Fig. 1) and allocating frequency using MAP message (paragraphs [129-135]).
US 2018/0242340 A1 discloses reporting a hidden interference nodes, thus enabling the base station to change frequency band (see paragraphs [105-108] and Fig. 3-9).
Buun (US.Pub.No.20070271588) discloses fig.1; the cable headend 102 may also include one or more Internet routers to facilitate the connection between the CMTS 104 and the packet-switched network 112, as well as one or more servers for performing necessary network management tasks,0061; cable headend 102 is comprised of at least one cable modem termination system (CMTS) 104. The CMTS 104 is the portion of the cable headend 102 that manages the upstream and downstream transfer of data between the cable headend 102 and the cable modems 106 and 108.
Baey (US.Pub.No.20050220047) discloses fig.2 for providing rate matching; the service flows variable data rates and associated code block size gain possibilities, with the aim to optimize the radio resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413